PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/086,991
Filing Date: 31 Mar 2016
Appellant(s): Denham, Gary



__________________
Jason Webb
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/8/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/13/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues (beginning page 16) that it might be possible to include purchaseable objects within the environment of Hyndman, it is not reasonable to “associated audio media” with these non-avatar objects.  Examiner disagrees.  The prior art of Hyndman teaches audio media similar to the instant application, although the media is disclosed as being within an avatar, Hyndman even discloses the audio coming from an object (see paragraph 6 “three dimensional representation of a person or other object”)  The only thing that is missing from Hyndman is the particulars of the virtual object being claimed, however Edwards discloses this virtual object.  As such, each and every limitation of the claims are taught between the two references.  If Examiner had a reference which had the particulars of both the audio and the virtual object of the instant application, this would be a 102 rejection, however Examiner is not required to provide a 102 rejection to reject the invention s claimed.  As such, applicant’s arguments appear to be arguing the references individually by arguing that the entirety of the invention is not within a single reference.  Applicant’s argument is that one of ordinary skill in the art would not be capable of understanding that the audio of Hyndman could be within a non-avatar object, thus they would not be capable of combining these two references.  However, audio for non-avatar objects is extremely well known, in fact it is so well known that audio is taught as being on non-avatar objects (paragraph 42 of Edwards discloses audio such as sounds mimicking a shopping cart)
	Appellant argues (beginning page 16) that the point and purpose of the sound system taught by Hyndman is intended to facilitate communication between users of virtual environments, not between 
	Appellant argues (beginning page 21) that Hyndman teaches a mixed audio stream being created for each user, and thus purchaseable objects that are not representing a user could not have a mixed audio stream associated with them in the manner of Hyndman.  This is incorrect.  First, applicant appears to not understand what “mixed audio” is.  Audio mixing is merely the process of taking sounds and combining it into one channel.  This process is not limited to merely avatar sound, as music, news, film, multiple sound effects, etc. are mixed if coming from multiple sources.  Further, when a computer matches audio to an object, it is inconsequential where the audio comes from, the fact that Hyndman comes from a stream from a mic, as compared to being streamed from a separate source, or being a stored file is completely inconsequential.  In all of these situations, the computer merely takes the file which has been sourced and plays it at the virtual location of the virtual object.  If applicant is arguing that one of ordinary skill in the art would not understand how to source a file from anywhere other than a microphone, again applicant appears to be severely underestimating the ordinary skill in the art, as having a stored audio file or streamed pre made audio file from a different source similar to a video or music streaming service is notoriously well known.  Further, as described above, Edwards already teaches non-avatar audio (paragraph 42 Edwards).  The prior art of Edwards discloses multiple sounds, such as the crying baby and the shopping cart, in order to play both of these sounds at the same time, the sounds would be mixed audio.
	Appellant argues (beginning page 22) that Hyndman teaches location based audio, wherein the sound is based on the location of the users, and thus without user objects, there would be no location to base the audio off of.  However the invention of Edwards has virtual objects which have a location in the 
	Appellant argues (beginning page 24) that Hyndman explicitly contemplates online shopping as per paragraph 13, however Hyndman does not provide the detailed description of the particular shopping experience required for the claim set, instead merely offhandedly referencing this as a possibility without going into detail.  This disclosure of Hyndman provides further evidence that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hyndman with Edwards.
	Appellant argues (beginning page 26) that Hyndman teaches away from the invention as various modes of implementation may result in either high server loads or problems with network bandwidth.  The problem of reducing server load and bandwidth usage is a known problem with a variety of known solutions, as acquiesced in applicant’s arguments.   Nothing about the particular media of audio associated with non-avatar objects would cause a unique problem to be solved, as the number of sources of audio being limited does not mean that one of ordinary skill in the art would simply avoid using ANY audio from non-avatar sources.
	Appellant argues (beginning page 29) that associating audio media with non-avatar objects would create an environment that is antithetical to standard online selling techniques and inconsistent with standard online selling techniques, thereby rendering the market research gleaned therefrom useless.  It is unknown what exactly appellant believes is not standard or inconsistent with use of standard online selling techniques, or how online techniques (as compared to offline techniques for example) is necessary to conduct market research.  Even if appellant were to argue that these techniques were non-standard, researching the market to determine if non-standard techniques are effective is a motivation to perform a task.  Further, a real life market has known objects which make sounds, such as: Big Mouth Billy (which notably also makes noise in response to a user being within a 
	Appellant argues (beginning page 30) that avatar users are not coupled to an inventory system.  Examiner agrees, however this limitation is rejected in view of Edwards.
	Appellant argues (beginning page 31) that if someone were selling within a store they item would be announced via a loudspeaker, and it would not make sense for any sound to come from the object and to be faint if the shopper is far away.  First off, appellant appears to believe that the sound made by the object is necessarily a sales announcement, there is nothing within the claims which require this, and merely having sounds to make the objects seem more realistic (similarly to the shopping cart in Edwards) teaches the invention as claimed.  Second, as best understood by Examiner, appellant appears to be arguing that their own invention “would not make sense”.  This argument is not persuasive, as there is no particular reason that sound related to an object would be necessarily linked to a loudspeaker, and there is no particular reason why one of ordinary skill in the art would be incentivized to make the “biggest brightest and/or loudest item”. With respect to “loudest item”, as this is the portion which the invention is related to, if examiner were to take appellant’s arguments to its logical conclusion, appellant is arguing that any time a person was in a store, the most advantageous way to sell items would be purchasing a concert grade overhead speaker which is permanently screaming a variety of overlapping announcements for as many different items as possible at customers at the loudest possible volume.  Clearly even if the invention were limited to sales announcements (which as discussed above, the invention is not), the operator of the virtual store would not necessarily attempt to create the loudest sales pitch possible for every single object in the store simultaneously.

Appellant argues (beginning page 33) that they are unable to find a point of sale system in Edwards wherein the user may “actually purchase” a smart object.  Instead appellant is only able to find that the ‘purchase’ is considered made when a user places the object in the cart.  This argument is not understood, and it is not understood what constitutes an “actual purchase” as compared to the “purchase” of Edwards.  Appellant provides no guidance as to where Edwards discloses that the described “purchase” of Edwards is a misnomer and never actually happens.  Paragraph 29 specifically states that users are purchasing real objects within the virtual shopping environment.  It is not known what appellant believes is missing from this disclosure, or what appellant appears to believe is included within an “actual purchase” which is not taught by the prior art, however as best understood by Examiner, appellant is appearing to argue that some feature of a POS system which is not claimed is missing from the prior art.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues that Watanabe fails to teach the invention as claimed, as Watanabe discloses “maximum fidelity” which appellant argues is an exact copy, as compared to a “3d representation” which is a likeness or reproduction.  First, applicant has misrepresented Watanabe by quoting “maximal while reducing processing complexities. This means that Watanabe is attempting to maximize fidelity under the constraints of the computing system. The prior art’s use of “maximum fidelity” does not mean that the fidelity is perfect, and the words “maximal fidelity” should not be read in a vacuum.    As just one example, a computer screen has a specific number of pixels to represent an object, which necessarily means that the fidelity is not exactly the same as a physical object which can be seen all the way down to a subatomic level with the use of a microscope.  Watanabe’s invention is related to attempting to provide the best fidelity as compared to the processing complexity, as can be seen throughout the description of the invention, which appellant and the board are encouraged to read in its entirety to determine whether or not Watanabe is creating an exact replica of a real world object down to a subatomic level as appellant appears to be arguing.  Second, applicant appears to be arguing that a “representation” is necessarily less than maximum fidelity, which examiner disagrees with.  Even if appellant were correct that the prior art of Watanabe provides an exact copy of the real world object, even an “exact copy” of a real life object as a 3D representation is still a “representation”, as it is virtual.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS H HENRY/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/KANG HU/Supervisory Patent Examiner, Art Unit 3715
                                                                                                                                                                                                        /JOHN E SIMMS JR/TQAS detailee  TC-3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal